Order reversed on the law and facts, with ten dollars costs and disbursements, and motion for judgment denied. We are of opinion that the costs already paid were a sufficient exaction for relieving the defendant Charles S. Walls from his default of but one day in the service of his answer, and that the additional terms of the order imposing taxable costs of the action to the date of the order and the requirement that the defendants in an action of ejectment consent *863to a reference, were an unwise exercise of discretion. Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.